Case 1:20-mj-12576-UA Document 3 Filed 12/01/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

x

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR

TELE CONFERENCE
-against~-
Re (1)
Michael Hagood dr Mis: NTS
Defendant(s).
xX
Defendant M ichael Hagood hereby voluntarily consents to

 

participate in the following proceeding via X__ videoconferencing or X__ teleconferencing:

X

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

. ~ 4 Q
le ke 5 moe LOWE . yA
Defendar's Signature Defendant's Counsel's Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

Michael Hagood Sylvie Levine
Print Defendant’s Name Print Counsel’s Name
This proceeding was conducted by reliable video or telephone conferenci chnology.

U.S, District Judge/U.S. Magistrate Judge

 
